DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. The response filed 12 February 2021 has been entered. Claims 1, 2, 8, 9, 12-17 and 19-27 from the response filed 12 February 2021 are pending in the application. Claims 3-7, 10, 11 and 18 are cancelled.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Nicolas Stango on 29 June 2021.
The application has been amended as follows:
Claim 1 is amended as follows:
A combustor for use in a gas turbine engine, the combustor enclosing a combustion chamber having a combustion area, wherein the combustor comprises: 
an outward shell; 
the combustion chamber therebetween; 
an aft outward panel located proximate the outward shell, the aft outward panel extending from an aft end of the combustion chamber to an outward panel joint; 
an aft inward panel located proximate the inward shell, the aft inward panel extending from the aft end of the combustion chamber to an inward panel joint; and 
a forward panel located proximate a forward end of the combustion chamber, the forward panel comprising:
 an outward wall located proximate the outward shell; 
an inward wall located proximate the inward shell; and 
a forward wall located proximate the forward end of the combustion chamber, the forward wall extending from the inward wall to the outward wall, 
wherein the outward wall extends from the forward wall to the outward panel joint and an aft portion of the outward wall overlaps the aft outward panel by a first distance at the outward panel joint, 
wherein the inward wall extends from the forward wall to the inward panel joint and an aft portion of the inward wall overlaps the aft inward panel by a second distance at the inward panel joint, 
	wherein the aft outward panel includes an outer fold where the aft outward panel folds over on itself to form a first cavity, the outer fold being located at the outward panel joint where the outward wall overlaps the aft outward panel by the first distance;
wherein a portion of the outer fold is adjacent to the outward shell;
	wherein the aft outward panel is configured to be attached to the outward shell using a first bolt that extends through the outward shell and the portion of the outer fold that is adjacent to the outward shell such that a portion of the first bolt is located in the first cavity 
	wherein the aft inward panel includes an inner fold where the aft inward panel folds over on itself to form a second cavity, the inner fold being located at the inward panel joint where the inward wall overlaps the aft inward panel by the second distance;
wherein a portion of the inner fold is adjacent to the inward shell, and
	wherein the aft inward panel is configured to be attached to the inward shell using a second bolt that extends through the inward shell and the portion of the inner fold that is adjacent to the outward shell such that a portion of the second bolt is located in the second cavity

Claim 14 is amended as follows:
The combustor of claim [[1]]8, wherein the outward wall and the outward shell define an outward air passageway therebetween, the outward air passageway being fluidly connected to the outward air slot.




Claim 15 is amended as follows:
The combustor of claim [[8]]9, wherein the inward wall and the inward shell define an inward air passageway therebetween, the inward air passageway being fluidly connected to the inward air slot.

Claim 16 is amended as follows:
The combustor of claim [[15]]14, wherein the outward air slot fluidly connects the outward air passageway to the combustion area.

Claim 17 is amended as follows:
The combustor of claim [[16]]15, wherein the inward air slot fluidly connects the inward air passageway to the combustion area.

Claim 19 is amended as follows:
A method of assembling a combustor, the method comprising:
inserting an inward shell radially inward of the outward shell, the inward shell and [[the]] an outward shell defining a combustion chamber therebetween; 
inserting an aft outward panel into an aft end of the combustion chamber, the aft outward panel being located proximate the outward shell and extending from [[an]] the aft end of the combustion chamber to an outward panel joint; inserting an aft inward panel into the aft end of the combustion chamber, the aft inward panel being located proximate the inward shell and extending from the aft end of the combustion chamber to an inward panel joint; 

an outward wall located proximate the outward shell; 
an inward wall located proximate the inward shell; and 
a forward wall located proximate the forward end of the combustion chamber, the forward wall extending from the inward wall to the outward wall, 
wherein the outward wall extends from the forward wall to the outward panel joint and an aft portion of the outward wall overlaps the aft outward panel by a first distance at the outward panel joint, 
wherein the inward wall extends from the forward wall to the inward panel joint and an aft portion of the inward wall overlaps the aft inward panel by a second distance at the inward panel joint,
wherein the aft outward panel includes an outer fold where the aft outward panel folds over on itself to form a first cavity, the outer fold being located at the outward panel joint where the outward wall overlaps the aft outward panel by the first distance;
wherein a portion of the outer fold is adjacent to the outward shell;
wherein the aft outward panel is configured to be attached to the outward shell using a first bolt that extends through the outward shell and the portion of the outer fold that is adjacent to the outward shell such that a portion of the first bolt is located in the first cavity 
to form a second cavity, the inner fold being located at the inward panel joint where the inward wall overlaps the aft inward panel by the second distance;
wherein a portion of the inner fold is adjacent to the inward shell; and
wherein the aft inward panel is configured to be attached to the inward shell using a second bolt that extends through the inward shell and the portion of the inner fold that is adjacent to the outward shell such that a portion of the second bolt is located in the second cavity
inserting the first bolt through the outward shell and the portion of the outer fold that is adjacent to the outward shell such that the portion of the first bolt is located in the first cavity; and
inserting the second bolt through the inward shell and the portion of the inner fold that is adjacent to the inward shell such that the portion of the second bolt is located in the second cavity.

Claim 21 is amended as follows:
The combustor of claim 1, a gas turbine engine comprising the combustor of claim 1 

Claim 27 is cancelled.



Allowable Subject Matter
Claims 1, 2, 8, 9, 12-17 and 19-26 are allowed.
Reasons for Allowance
The closest prior art is Maclin (U.S. 4,912,922). Maclin teaches a combustor for a gas turbine engine. The combustor includes a forward panel and aft panel where the forward panel and the aft panel overlap one another. A fold is located at a joint interface where the forward panel and the aft panel overlap. Maclin doesn’t teach “the aft outward panel includes an outer fold where the aft outward panel folds over on itself to form a first cavity, the outer fold being located at the outward panel joint where the outward wall overlaps the aft outward panel by the first distance; wherein a portion of the outer fold is adjacent to the outward shell; wherein the aft outward panel is configured to be attached to the outward shell using a first bolt that extends through the outward shell and the portion of the outer fold that is adjacent to the outward shell such that a portion of the first bolt is located in the first cavity” or “the aft inward panel includes an inner fold where the aft inward panel folds over on itself to form a second cavity, the inner fold being located at the inward panel joint where the inward wall overlaps the aft inward panel by the second distance; wherein a portion of the inner fold is adjacent to the inward shell, and wherein the aft inward panel is configured to be attached to the inward shell using a second bolt that extends through the inward shell and the portion of the inner fold that is adjacent to the outward shell such that a portion of the second bolt is located in the second cavity” in combination with the other limitations of the independent claims.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID OLYNICK whose telephone number is (571)272-2355.  The examiner can normally be reached on M-F: 7:30 am-5 pm (ET).  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd E. Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/D.P.O./Examiner, Art Unit 3741         
/SCOTT J WALTHOUR/Primary Examiner, Art Unit 3741